DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0210571 A1, Published July 26, 2018) in view of Krah (US 10,541,280 B1, Filed September 15, 2017).
As to claim 1, Wang discloses a display device comprising: 
a light-emitting element (Wang at Fig. 1, light emitting device 210); 
a light-receiving element (Wang at Fig. 1, photosensitive sensing unit 100);…
 wherein the light-emitting element comprises a first pixel electrode, a light-emitting layer, and a common electrode (Wang at Fig. 1, anode 211, light emitting layer 212, and cathode 213), 
wherein the light-receiving element comprises a second pixel electrode, an active layer, and the common electrode (Wang at Fig. 1, anode 111, photosensitive material 112, cathode 113), 

wherein the common electrode comprises a portion overlapping with the first pixel electrode with the light-emitting layer therebetween, and a portion overlapping with the second pixel electrode with the active layer therebetween (Wang at Fig. 1, cathode 113 and cathode 213; ¶ [0039] discloses “the cathode 113 of each photo-sensitive diode 110 may be in the same layer as, and integrated with, the cathode 213 of the organic electroluminescent display panel”),… 
wherein the light-receiving element has a function of receiving light emitted from the light-emitting element (Wang at Figs. 1-2; ¶ [0034]).
Wang does not disclose a first conductive layer; a second conductive layer; and an insulating layer.  Wang also does not disclose that the first conductive layer, the second conductive layer, and the insulating layer are above the common electrode, wherein the insulating layer is above the first conductive layer, wherein the second conductive layer is above the insulating layer. 
However, Krah does disclose a first conductive layer (Krah at Fig. 2, touch electrodes 241); 
a second conductive layer (Krah at Fig. 2, touch electrodes 243); and 
an insulating layer (Krah at Fig. 2, substrate 202), 
Krah also discloses that the first conductive layer, the second conductive layer, and the insulating layer are above the common electrode (Krah at Fig. 2, touch electrodes 241, 243 and substrate 202 are above both anode 231 and cathode 235; col. 4, ll. 41-45 discloses “Further, although FIG. 2 illustrates cathode 235 as electrically a cathode located on the top side (i.e., side closer to top surface 249) of the OLED material.”), 
wherein the insulating layer is above the first conductive layer (Krah at Fig. 2, substrate 202 is above touch electrodes 241), 
wherein the second conductive layer is above the insulating layer (Krah at Fig. 2, touch electrodes 243 are above substrate 202).
Wang discloses a base OLED touchscreen device upon which the claimed invention is an improvement.  Krah discloses a comparable OLED touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Wang the teachings of Krah for the predictable result of  detecting an object touching and/or proximate to top surface 249 of the touchscreen 200 (Krah at col. 4, ll. 49-52).
As to claim 3, the combination of Wang and Krah discloses the display device according to claim 1, further comprising a common layer, wherein the common layer comprises a portion between the first pixel electrode and the common electrode, and a portion between the second pixel electrode and the common electrode (Wang at Fig. 1, photosensitive material layer 112 and light emitting layer 212) and 
wherein the light-emitting layer and the active layer comprise different organic compounds (Wang at Fig. 1, photosensitive material layer 112 and light emitting layer 
As to claim 4, Wang discloses a display device comprising: 
a light-emitting element (Wang at Fig. 1, light emitting device 210); 
a light-receiving element (Wang at Fig. 1, photosensitive sensing unit 100);…
 a protective layer (Wang at Fig. 2, protective film 500), 
wherein the light-emitting element comprises a first pixel electrode, a light-emitting layer, and a common electrode (Wang at Fig. 1, anode 211, light emitting layer 212, and cathode 213), 
wherein the light-receiving element comprises a second pixel electrode, an active layer, and the common electrode (Wang at Fig. 1, anode 111, photosensitive material 112, cathode 113), 
wherein the first pixel electrode and the second pixel electrode are on the same plane (Wang at Fig. 1, anode 111 and anode 211 are on the same plane), 
wherein the common electrode comprises a portion overlapping with the first pixel electrode with the light-emitting layer therebetween, and a portion overlapping with the second pixel electrode with the active layer therebetween (Wang at Figs. 1, 3, cathode 113 and cathode 213; ¶ [0039] discloses “the cathode 113 of each photo-sensitive diode 110 may be in the same layer as, and integrated with, the cathode 213 of the organic electroluminescent display panel”), 
wherein the protective layer is above the common electrode (Wang at Figs. 1-2, protective film 500 is above cathode 113, 213),… 

Wang does not disclose a first conductive layer; a second conductive layer; an insulating layer.  Wang also does not disclose that the first conductive layer is above the protective layer, wherein the insulating layer is above the first conductive layer and the protective layer, wherein the second conductive layer is above the insulating layer. 
However, Krah does disclose a first conductive layer (Krah at Fig. 7A, touch electrodes 741); 
a second conductive layer (Krah at Fig. 7A, touch electrodes 743); 
an insulating layer (Krah at Fig. 7A, substrate 702).  
Krah also discloses that the first conductive layer is above the protective layer (Krah at Fig. 7A, touch electrodes 741 are above encapsulation 746), 
wherein the insulating layer is above the first conductive layer and the protective layer (Krah at Fig. 7A substrate 702 is above touch electrodes 741 and encapsulation 746), 
wherein the second conductive layer is above the insulating layer (Krah at Fig. 7A, touch electrodes 743 are above substrate 702).
Wang discloses a base OLED touchscreen device upon which the claimed invention is an improvement.  Krah discloses a comparable OLED touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Wang the teachings of Krah for the predictable result of  detecting an 
As to claim 6, the combination of Wang and Krah discloses display device according to claim 4, further comprising a common layer, wherein the common layer comprises a portion between the first pixel electrode and the common electrode, and a portion between the second pixel electrode and the common electrode (Wang at Fig. 1, photosensitive material layer 112 and light emitting layer 212), and 
wherein the light-emitting layer and the active layer comprise different organic compounds (Wang at Fig. 1, photosensitive material layer 112 and light emitting layer 212; ¶ [0048], infrared light sensitivity of photosensitive material layer 112 and visible light emission by light emitting layer 212 implicate different organic compounds).
Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Krah as applied to claims 1 and 4 respectively above, and in further view of Lee (US 2020/0119113 A1, Filed April 15, 2019).
As to claim 2, the combination of Wang and Krah discloses the display device according to claim 1.  
The combination does not disclose that the first conductive layer comprises a plurality of openings, wherein the light-emitting element overlaps with one of the openings of the first conductive layer.
However, Lee does disclose that the first conductive layer comprises a plurality of openings, wherein the light-emitting element overlaps with one of the openings of the first conductive layer (Lee at Figs. 4, 5, 8, in particular).

The combination of Wang, Krah, and Lee results in wherein the light-receiving element overlaps with another one of the openings of the first conductive layer (Wang at ¶ [0042] discloses “the photo-sensitive sensing unit 100 may also be disposed within a pixel region defined by a pattern for pixel definition layer 600 of the organic electroluminescent display panel.”  Lee at Figs. 4, 5, 8, in particular).
As to claim 2, the combination of Wang and Krah discloses the display device according to claim 4.
The combination does not disclose that the first conductive layer comprises a plurality of openings, wherein the light-emitting element overlaps with one of the openings of the first conductive layer.
However, Lee does disclose that the first conductive layer comprises a plurality of openings, wherein the light-emitting element overlaps with one of the openings of the first conductive layer (Lee at Figs. 4, 5, 8, in particular).
The combination of Wang and Krah discloses a base OLED touchscreen device upon which the claimed invention is an improvement.  Lee discloses a comparable OLED touchscreen device which has been improved in the same way as the claimed 
The combination of Wang, Krah, and Lee results in wherein the light-receiving element overlaps with another one of the openings of the first conductive layer (Wang at ¶ [0042] discloses “the photo-sensitive sensing unit 100 may also be disposed within a pixel region defined by a pattern for pixel definition layer 600 of the organic electroluminescent display panel.”  Lee at Figs. 4, 5, 8, in particular).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
12/31/2021